DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-8, 10-14, 16-17 & 19 (the claimed invention) are allowed.
Terminal Disclaimer was filed on 3/8/22 for US 10607196 & US 9607344.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.


Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101.  Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 1 (additional elements are emphasized in bold and to be removed to identify the abstract idea):



A method for leveraging social media to access merchant transaction data comprising: 
approving, by a computer-based system, an access level associated with a user identification code to an encrypted merchant transactional database based on a received enrollment request message via a publicly available social media messaging channel that is hosted and implemented on a social media server;
receiving, by the computer-based system and from a user device via the publicly available social media messaging channel, a service request message in a fixed format comprising a request for transaction information associated with a transaction account of a merchant for a prior date, the user identification code associated with a representative of the merchant, and a transaction account code associated with the transaction account of the merchant, wherein the transaction information includes information associated with at least a first location of the merchant for the prior date; 
, by the computer-based system, current GPS coordinates of the user device that transmitted the service request message;
verifying, by the computer-based system, the user identification code of the representative of the merchant based on at least the transaction account code and the current GPS coordinates of the user device;
determining, by the computer-based system, a position of the representative of the merchant within a hierarchy of the merchant based on the verified user identification code, wherein the transaction information is filtered upon extraction based on the access level associated with the user identification code;
extracting, by the computer-based system, the transaction information indicated by the request for the prior date that corresponds to the first location of the merchant and the position of the representative when the current GPS coordinates of the user device correspond to the first location; 
transmitting, by the computer-based system, an error notification and a request for additional information in response to the current GPS coordinates of the user device not corresponding to the first location;
extracting, by the computer-based system, the transaction information indicated by the request for the prior date that corresponds to the additional information and the position of the representative when the current GPS coordinates of the user device do not correspond to the first location; and
decrypting and transmitting, by the computer-based system, a reply to the service request message on the publicly available social media messaging channel with the extracted transaction information.




includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, specifically a fundamental economic practice or commercial or legal interaction of data transmission based on geolocation authentication.  YES, the claims are abstract. 


Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The limitations, identified at least by the additional elements in the above analysis, are indicative of integration into a practical application.  The limitations apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Similar to the reason for 101 eligibility in the notice of allowance for 15410529 (11/19/19): 



Therefore, the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Griggers (Applicant’s representative) via an interview on 3/7/22 and email correspondence.




Claim 1. (Currently Amended) A method for leveraging social media to access merchant transaction data comprising: 
approving, by a computer-based system, an access level associated with a user identification code to an encrypted merchant transactional database based on a received enrollment request message via a publicly available social media messaging channel that is hosted and implemented on a social media server;
receiving, by [[a]] the computer-based system and from a user device via the publicly available social media messaging channel, a service request message in a fixed format comprising a request for transaction information associated with a transaction account of a merchant for a prior date, [[a]] the user identification code associated with a representative of the merchant, and a transaction account code associated with the transaction account of the merchant, wherein the transaction information includes information associated with at least a first location of the merchant for the prior date; 
receiving, by the computer-based system, current GPS coordinates of [[a]] the user device that transmitted the service request message;
verifying, by the computer-based system, the user identification code of the representative of the merchant based on at least the transaction account code and the current GPS coordinates of the user device;
, wherein the transaction information is filtered upon extraction based on the access level associated with the user identification code;
extracting, by the computer-based system, the transaction information indicated by the request for the prior date that corresponds to the first location of the merchant and the position of the representative when the current GPS coordinates of the user device correspond to the first location; 
transmitting, by the computer-based system, an error notification and a request for additional information in response to the current GPS coordinates of the user device not corresponding to the first location;
extracting, by the computer-based system, the transaction information indicated by the request for the prior date that corresponds to the additional information and the position of the representative when the current GPS coordinates of the user device do not correspond to the first location; and
decrypting and transmitting, by the computer-based system, a reply to the service request message on the publicly available social media messaging channel with the extracted transaction information.

	
of the merchant and a second location of the merchant, the method further comprising extracting, by the computer-based system, the transaction information indicated by the request for transaction information from the information associated with the second location of the merchant and the position of the representative when the current GPS coordinates of the user device correspond to the second location of the merchant.

Claim 3. (Currently Amended) The method of claim 1, wherein the service request message or the reply can be communicated with a text message, an instant message, e-mail message, multimedia messaging service message, or short messaging service message.

Claim 5. (Currently Amended) The method of claim 1, wherein the service request message is related to a disputed transaction, a pending settlement, a transaction status, a chargeback, or a reconciliation. 

Claim 9. (Canceled) 

Claim 10. (Currently Amended) A computer-based system for leveraging social media to access merchant transaction data comprising: 
a computing device comprising a processor and a memory; and

approve an access level associated with a user identification code to an encrypted merchant transactional database based on a received enrollment request message via a publicly available social media messaging channel that is hosted and implemented on a social media server;
receive, from a user device via the publicly available social media messaging channel, a service request message in a fixed format comprising a request for transaction information associated with a transaction account of a merchant for a prior date, [[a]] the user identification code associated with a representative of the merchant, and a transaction account code associated with the transaction account of the merchant, wherein the transaction information includes information associated with at least a first location of the merchant for the prior date; 
receive current GPS coordinates of [[a]] the user device that transmitted the service request message;
verify the user identification code of the representative of the merchant based on at least the transaction account code and the current GPS coordinates of the user device;
determine a position of the representative of the merchant within a hierarchy of the merchant based on the verified user identification code, wherein the transaction information is filtered upon extraction based on the access level associated with the user identification code;
GPS coordinates of the user device correspond to the first location; 
transmit an error notification and a request for additional information in response to the current GPS coordinates of the user device not corresponding to the first location; 
extract the transaction information indicated by the request for the prior date that corresponds to the additional information and the position of the representative when the current GPS coordinates of the user device do not correspond to the first location; and
decrypt and transmit a reply to the service request message on the publicly available social media messaging channel with the extracted transaction information.

Claim 11. (Currently Amended) The system of claim 10, wherein the information is associated with the at least a first location of the merchant and a second location of the merchant, wherein the machine-readable instructions cause the computing device to extract the transaction information indicated by the request for transaction information from the information associated with the second location of the merchant and the position of the representative when the current GPS coordinates of the user device correspond to the second location of the merchant.

the service request message or the reply can be communicated with a text message, an instant message, e-mail message, multimedia messaging service message, or short messaging service message.

Claim 14. (Currently Amended)	The system of claim 10, wherein the service request message is related to a disputed transaction, a pending settlement, a transaction status, a chargeback, or a reconciliation. 

Claim 18. (Canceled)	

	Claim 19. (Currently Amended) A non-transitory computer-readable medium for leveraging social media to access merchant transaction data, the non-transitory computer-readable medium comprising machine-readable instructions that, when executed by a processor of a computing device, cause the computing device to perform operations comprising:
approving an access level associated with a user identification code to an encrypted merchant transactional database based on a received enrollment request message via a publicly available social media messaging channel that is hosted and implemented on a social media server;
receiving, from a user device via the publicly available social media messaging channel, a service request message in a fixed format comprising a request for transaction information associated with a transaction account of a merchant for a prior date, [[a]] the user identification code associated with a representative of the merchant, and a 
receiving current GPS coordinates of [[a]] the user device that transmitted the service request message;
verifying the user identification code of the representative of the merchant based on at least the transaction account code and the current GPS coordinates of the user device;
determining a position of the representative of the merchant within a hierarchy of the merchant based on the verified user identification code, wherein the transaction information is filtered upon extraction based on the access level associated with the user identification code;
extracting the transaction information indicated by the request for the prior date that corresponds to the first location of the merchant and the position of the representative when the current GPS coordinates of the user device correspond to the first location; 
transmitting an error notification and a request for additional information in response to the current GPS coordinates of the user device not corresponding to the first location; 
extracting the transaction information indicated by the request for the prior date that corresponds to the additional information and the position of the representative GPS coordinates of the user device of the user device do not correspond to the first location; and
decrypting and transmitting a reply to the service request message on the publicly available social media messaging channel with the extracted transaction information.

	Claim 21. (Canceled) 

	Claim 22. (Canceled) 

	Claim 23. (Canceled) 




REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.


Closest prior art of record:


Hammad (US 20130198046) is directed to a mobile data mapping system for analyzing transaction data for mobile merchant transactions and generating a message based on the analysis.

Brinkman (US 20130067208) provides a system and method for configuring a behavior of an application on a mobile device via configuration parameters maintained by an application control program provided on a network accessible platform that is separate from the mobile device and enabling a control hierarchy to be established and maintained via the parameters.

Ruckart (US 20080261560) provides access authorization servers for obtaining additional authentication information if the location of the wireless terminal does not correspond to the subscribed location.

Thomspon (NPL)  “Social Media From a Technology Point of View” teaches a system/method known as “tweetmymoney” which is a service that utilizes a social media service (Twitter) to provide mobile banking solutions to its consumers. 

Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Niedermeyer (US 20030169881) provides a method to reduce the likelihood of fraud by having at least one of an identifier of a location from where a request is submitted or information that can lead to identification of the location, submitted with or in addition to a request.

Walker (US 20130060635) provides a location-based service that may be integrated with venue systems, credit card processing systems, and/or loyalty systems for purposes of increasing the likelihood that offers will be accepted and sales of products and services will be made.

Chen (US 20120158545) provides a location-based service that may be integrated with venue systems, credit card processing systems, and/or loyalty systems for purposes of increasing the likelihood that offers will be accepted and sales of products and services will be made.

Ramalingam (US 9760885) provides techniques for providing friction-free transactions using geolocation and user identifiers, specifically, in order to ascertain a user's location based on a location of a mobile device.

Carter (US 20120130791) provides location-based incentives to users via wireless client devices where redemption requests may be verified based on geolocation information.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695